Title: To Alexander Hamilton from Peter Corne, [n.p., n.d.]
From: Corne, Peter
To: Hamilton, Alexander


[n.p., n.d.]. Asks Hamilton’s opinion on what steps he should take to recover his losses in New York State during the American Revolution. States that the commissioners of sequestration seized and sold all his “Stock grain Hay Farming Carriages & utensills Contrary to the intention of Congress” and that damages to his farm in Cortlandt Manor in Westchester County by the American forces amounted to at least six hundred dollars.
